                                                                                                                                                  /()
AO 24~B (Rev. 02/08/20 l 9)i,Judgment in a Criminal Petty Case (Modified)                                                              e I of 1



                                       UNITED STATES DISTRICT COU                                                  OCT O9 2019
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK, U.S. DISTRICT COURT
                         United States of America                             JUDGMENT IN ACOHilMlbllAm1eAfJlaAL1FDR                              1
                                        V.                                    (For Offenses Committed   ¥r After November 1,   1987)     DEP


                                                                              CaseNumber: 3:19-mj-24112
                    Leobardo Arredondo-Lopez
                                                                              Ryan T. Mardock
                                                                              Defendant's Attorney


REGISTRATION NO. 90707298
THE DEFENDANT:
 lZI pleaded guilty to count(s) 1 of Complaint
                                             ----'--------------------------
  •    was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                       Nature of Offense·                                                      Count Number(s)
 8:1325                                ILLEGAL ENTRY (Misdemeanor)                                             1

  •    The defendant has been found not guilty on count(s)
                                                                            -------------------
  •    Count(s)
                     ------------------
                                                                               dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                   &TIME SERVED                             • _________ days
   lZI Assessment: $10 WAIVED lZI Fine: WAIVED
   cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attomey of any material change in the defendant's economic circumstances.

                                                                             Wednesday, October 9, 2019



                  <-Ji      -~ \, h.    ,__--
  Received           '-_/      1   ,· ( ~
                 DUSM                  ~=                                     ONORA1n:~RENL.STROMBO"M
                                                                             UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                     3:19-mj-24112
